Mr. Justice Freeman delivered the opinion of the court. It is sought to reverse the judgment of the Municipal Court upon the alleged ground that it does not affirmatively appear that said Justice Chott had jurisdiction over the parties and the subject-matter, that said judgment is void for want of such jurisdiction and may be collaterally impeached. The statute provides (sec. 16, par. 133, chap. 79 R. S.) that suit may be brought upon a judgment of a justice of the peace within ten years after its rendition and not afterwards; “Provided however that no such suit shall be brought upon said judgment in a court of like jurisdiction within the same county where such judgment may be rendered until the expiration of seven years next after its rendition.” It is urged that by force of this statute Justice Chott had no jurisdiction to enter judgment in a suit brought upon a judgment of Justice Bauer less than seven years after the latter judgment was entered. It seems to be the contention of defendant in error that the statute in question is a statute of limitation and should have been pleaded before Justice Chott, and that as it does not affirmatively appear to have been so pleaded, such defense was waived. No written pleadings, however, are required in a suit before a justice. The defense may have been made before the justice and the question decided by him, or it may not. But he had jurisdiction to decide it, and if he decided wrongfully the defendant in the suit had the right of appeal. Not having so far as appears exercised such right, the judgment became conclusive as to all defenses that were made or might have been made before the justice. The contention is further made that the Municipal Court is “a court of like jurisdiction” with a justice .of the peace, and therefore that the statute referred to applies to the Municipal Court before which the present suit was brought within less than seven years after the judgment by Justice Chott was rendered.. This contention is untenable. The Municipal Court is a court of record and its jurisdiction as defined by statute is far from making it a “court of like jurisdiction” with a justice court. This is too plain for argument. The judgment of the Municipal Court will be affirmed. Affirmed.